TREAT, District Judge.
This cause coming on to be heard upon the pleading and proofs therein, and Mr. Thomas H. Dodge appearing for the complainants, and filing an original stipulation, signed by the defendant, waiving any further defense therein, it is now, at this day, ordered, adjudged, and decreed: (1) That the several letters patent, viz: letters patent No. 22,532, granted to Damase Lamoureaux, assignor to Alexander Douglas and Samuel S. Sherwood, January 4, 1859, and extended for seven years from and after the 4th day of January, 1873; letters patent No. 39,910, granted to Lavinia H. Foy, September 15, 1863, for improvement in corset skirt-supporters; letters patent No. 45,296, dated November 29, 1864, granted to Lavinia H. Foy, assignor to James H. Foy, for improvement in corset skirt-supporters; reissue letters patent No. 2,654. granted to James H. Foy and Lavinia H. Foy. assignees, by mesne assignments, of Lavinia H. Foy, June 18. 1867, for improvement in corset skirt-supporters, the original letters patent 1 having been granted September 15, 1863; and reissue letters patent No. 4,831, granted to Lavinia H. Foy, assignor, by mesne assignments, to herself and James H. Foy, for improvements in skirt-supporting corsets, March 26, 1872, the original letters patent1 having been granted September 15, 1863; as in the bill of complaint in this cause mentioned and set forth, are good and valid patents, and that the complainants became vested with the exclusive rights in and to the said letters patent, and each of them, as in said bill alleged and claimed. (2) That the said defendant has infringed upon the said complainants in their exclusive rights under said letters patent aforesaid, as in said bill set forth, and by the testimony in this cause set forth and proven. (3) And it being admitted and agreed by the stipulation aforesaid that all the damages due to the said complainant for the infringements aforesaid, excepting-one dollar damages and one dollar profits, have been settled and paid to the full satisfaction of said complainants; it is further ordered, adjudged, and decreed that the said defendant, his attorneys, agents, servants, and workmen be perpetually enjoined during the lifetime of the said letters patent, and each of them, from making, manufacturing, selling, or using, in violation of the said letters patent, and each of them,' any corset skirt-supporter containing the said invention of the said Damase Lamou-: reaux, and the said inventions of the said Lavinia H. Foy, in the said several letters patent set forth and described, and that an injunction issue accordingly. (4) And it is further ordered that the said defendant pay to the said complainants their costs of this suit, to be taxed, together with one dollar damages and one dollar profits; and that said complainants have execution therefor, according to the course and practice of this court.

 [No. 39,911.]